Fourth Court of Appeals
                                   San Antonio, Texas


                                       December 17, 2015

                                      No. 04-15-00760-CR

                                        Eddie ARRIOLA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR2717
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER

        Pursuant to a plea agreement with the State, appellant pleaded nolo contendere to the
offense of indecency with child-contact (repeater). The trial court imposed a sentence in the case
in accordance with the agreement and signed a certificate stating this “[is] a plea-bargain case,
and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant timely
filed a notice of appeal. The clerk’s record, which includes the trial court’s rule 25.2(a)(2)
certification and written plea bargain agreement, has been filed. See id. R. 25.2(d). This court
must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not
been made part of the record.” Id.

       The clerk’s record establishes the punishment assessed by the court in this case does not
exceed the punishment recommended by the prosecutor and agreed to by the defendant. See id.
R. 25.2(a)(2). The record also appears to support the trial court’s certification that states
appellant does not have a right to appeal in either case. See Dears v. State, 154 S.W.3d 610
(Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record to determine
whether trial court’s certification is accurate).
        Appellant is hereby given notice that this appeal will be dismissed pursuant to rule
25.2(d) of the Texas Rules of Appellate Procedure unless amended certifications showing that
appellant has the right to appeal in this case is made part of the appellate record on or before
January 18, 2016. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex.
App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347
(July 2, 2003, pet. ref’d) (not designated for publication).

        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court